EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 December 28, 2010 Voyageur Intermediate Tax Free Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the Delaware Tax-Free Minnesota Intermediate Fund (the “Fund”), a series of Voyageur Intermediate Tax Free Funds, the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to Class A shares, so that the Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed 0.15% for the period December 29, 2010 through December 29, 2011. The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/J. Scott Coleman Name: J. Scott Coleman Title: President Your signature below acknowledges acceptance of this Agreement: Voyageur Intermediate Tax Free Funds By: /s/Patrick P. Coyne Name: Patrick P. Coyne Title: President Date: December 28, 2010
